Citation Nr: 0336246	
Decision Date: 12/23/03    Archive Date: 12/29/03	

DOCKET NO.  03-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic 
lumbosacral spine disability. 

2.  Entitlement to service connection for a chronic cervical 
spine disability. 

3.  Entitlement to an initial compensable disability 
evaluation for hemorrhoids, status post hemorrhoidectomy.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from July 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Muskogee, Oklahoma.  

The appeal is remanded to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran should further action be required on his part.


REMAND

A review of the evidence of record discloses that in a June 
2002 communication to the veteran, he was provided with a 
general form letter that did not specifically address the 
disabilities at issue.  The Veterans' Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations require that 
VA provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA also has a duty to assist 
claimants in the development of their claims.  The United 
States Court of Appeals for Veterans Claims (Court) and the 
Federal courts have strictly interpreted the requirements to 
provide notice and the duty to assist in the development of a 
claim. 

In this case, the veteran's initial claim for the 
disabilities at issue was not received until January 2002, a 
time many years following his discharge from active service.  
In a June 2002 statement, the veteran's wife indicated that 
ever since service the veteran had had problems with 
hemorrhoids and pain in the upper back and neck.  She stated 
the physicians the veteran had visited during the 1970's and 
1980's "have since retired or died.  We have no knowledge as 
to what happened to those records."  She further related that 
they had had no medical insurance for the past 10 years and 
the veteran had "simply tolerated the pain."  She added that 
the veteran did not know that he was able to receive medical 
help from VA and was now receiving care through the VA Clinic 
in Tulsa, Oklahoma.  In his substantive appeal dated in 
January 2003, the veteran referred to visits with his VA 
doctor.  No records from the VA Outpatient Clinic in Tulsa 
are in the claims folder.  Since such records are in VA's 
possession, they must be obtained and associated with the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The veteran's claims with regard to service connection 
essentially turn upon whether evidence can be produced 
supporting findings that he has a claimed back and/or 
cervical spine disorder and that either or both is or are 
associated with a disease or injury of service origin.  These 
are medical questions, and, consequently, VA examination is 
necessary for a proper assessment of the claims.  38 U.S.C.A. 
§ 5103A (West 2002).

The Board notes that in his notice of disagreement dated in 
August 2002, the veteran, who is currently unrepresented, 
indicated that "I do not know at this time if I will need a 
Veterans Service Organization to represent me."  
Clarification should be made as to whether or not the veteran 
desires representation.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claims on appeal.  A general form 
letter not specifically addressing the 
disability and entitlement at issue is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
evidence and information is to be 
provided by him and which part, if any, 
VA will attempt to obtain on his behalf.  

2.  The veteran should be asked to 
clarify whether or not he desires 
representation.  If so, he should be 
provided with information as to available 
representation.  

3.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
the disorders at issue since service.  
After securing the necessary releases, 
the RO should obtain copies of any 
treatment records from the Tulsa, 
Oklahoma, VA Outpatient Clinic, and from 
any other providers identified by the 
veteran who have treated him since 
service.  These records should be 
associated with the claims file.

4.  The RO should then schedule the 
veteran for an orthopedic examination to 
determine the nature, extent, and 
etiology of any lumbosacral spine or 
cervical spine disorder.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
review the claims folder and indicate in 
the examination report that pertinent 
records contained therein have been 
reviewed.  All indicated studies, to 
include X-ray studies, should be 
accomplished.  The examiner should 
express an opinion as to whether the 
veteran has either a lumbosacral spine 
and/or a cervical spine disorder and, if 
so, the examiner should state whether in 
his or her opinion it is at least as 
likely as not that either or both of the 
disorders can be associated with the 
veteran's active service.  The complete 
rationale for any opinion expressed is 
requested.

5.  The RO should also schedule the 
veteran for an examination by the 
appropriate specialist to determine the 
current nature and extent of impairment 
attributable to his hemorrhoids, 
postoperative status.  The claims folder 
should be reviewed by the examiner.  All 
findings should be reported in detail.  
The examiner should comment as to the 
degree of impairment attributable to the 
hemorrhoids, if present.  The complete 
rationale for any opinion expressed is 
requested.

6.  Then, the RO should consider all of 
the evidence of record and readjudicate 
the claims.  If the benefits sought are 
not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently in 
appeal.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified; however, he is 
advised that the examinations requested in this REMAND are 
deemed necessary to evaluate his claims and that his failure, 
without good cause, to report for a scheduled examination 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


